         Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 1 of 23 PageID #:232




                                IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION
    JENILEE JOHNSON and JANE
                                                         18-cv-07818
    WHITAKER, on behalf of Plaintiffs and a
    class and PEOPLE OF THE STATE OF
    ILLINOIS EX REL. JENILEE JOHNSON                     Judge Ronald A. Guzman
    and JANE WHITAKER,                                   Magistrate Judge Sheila Finnegan

                         Plaintiffs
    V


    WELTMAN, WEINBERG & REIS CO.,
    L.P.A.; and US ASSET MANAGEMENT,
     INC.
                         Defendants.




                        Defendant U.S. Asset Management.Inc.'s Memorandum of Law

                           in Onnosition to Plaintiffs' Motion for Class Certification




{   001 20s3   j: I }
       Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 2 of 23 PageID #:233




                                            TABLE OF CONTENTS

                TNTRODTJCTION..                                                                      ....... ...   1



II.             BACKGROUND                                                                                    ..1

                A    Plaintiffs and class members agree to loan documents with arbitration provisions              1



                B    Weltman files suit on behalf of   USAM                                       .............2

                C    Plaintiffs file lawsuit against USAM....                                                      2

III.            THE CLASSES                                                                                 ....3

IV              LEGAL STANDARDS.                                                                                   J

V.              THE COURT SHOULD DENY CLASS CERTIFICATION...                                                       4

                A.   USAM has the right to arbitrate....                                                  .....4

                     1.      USAM can arbitrate Plaintiffs' claims                                        .....4

                     2.      USAM can arbitrate rights of class members                          ..............5

                B.   Plaintiffs classes lack adequacy due to arbitration clauses   .                               l
                C    Plaintiffs classes lack typicality due to arbitration   clauses.        ...................8

                D    Plaintiffs'   classes lacks superiority due to arbitration clauses...         ............9

                E.   Plaintiffs' FDCPA class lacks predominance due to individualized inquiries         as to

                     materiality......                                                                 ......10

                F    Plaintiffs' ICFA class lacks ascertainability and typicality..                   .......t2

                G.   Plaintiff s ICFA class lacks predominance...............                         .......14

                H.   Plaintiffs have not met their burden to establish any class based on time-barred
                     lawsuits.                                                                       ........ 1 5

VI              CONCLUSION..                                                                                   15




{00120531:l }                                            2
     Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 3 of 23 PageID #:234




                                                      TABLE OF AUTHORITIES
Ant. Honda Motor Co., Inc. v. Allen,

                 600 F.3d 813 (7th Cir. 2010)                                                  ...,.....4

Amchem Prod., Inc. v. Windsor,

                 521 U.S. 591,615,717 S. Ct. 2231,2245,138 L.                  Ed.2d 689
                 (1997),      11   7 S.Ct. 2231 .........                                      .......10

Avery v. State Farm Mut. Auto. Ins. Co.,

                 216lll.2d l00,296Ill.Dec. 448,835 N.E.2d 801 (ru.2005)                   .    ....... 1 3

CCAM Enterprises, LLC v. Department of Commerce,

                 Div. of Occupational and Professional Licensing,324 P.3d 648
                 (Utah Ct.App.20l 4) ............                                                    ...6

CE Design Ltd. v. King Architectural Metals, Inc.,

                 637   F.3dtzt (7th Cir. 2011)              ..............                              8


CIGNA HealthCare of                      St.   Louis, Inc. v. Kaiser,

                 294   F .3   d 849 (7th Cir. 2002)                                                     9

Clarkv. Bumbo Int'l Tr.,
                 No. I 5 C 2725,2017 WL 3704825 (N.D. Ill. Aug. 28,2017).                        12,14

Comcast Corp. v. Behrend,

                 569 U.S. 27,133 S.             Ct. 1426, 185 L. Ed. 2d 5r5 (2013)..........            4

Dhamer v. Bristol-Myers Squibb Co.,

                 183 F.R.D. s2o           (N.D. ilI. 1998)...                                         10

Duffin v. Exelon Corp.,
                 No. 06 C 1382,2007 WL 845336 (N.D. Ill. Mar. 19,2007)....                       10,12

Donohue v. Quick Collect Inc.,

                 592F.3d 1027 (9th Cir. 2010)                                                         11

Eisen v. Carlisle & Jacquelin,

                 417 U.S. 156,94 S.Ct. 2140, 40L.8d.2d732 (1914)...............                         9




{00i2053 l;l }
     Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 4 of 23 PageID #:235




Ernst & Young LLP v. Baker O'Neal Holdings, Inc.,

                  304 F.3d   ts3 (tth Cir.2002)                                                   ............4

Fuller v. Frontline Asset Strategies, LLC,
                  No. 17 C790l,2018WL 1744674 Or.D. Ill. Apr                 1   1,   2018)   .   ............5

Galvan v. NCO Portfolio Management, Inc.,

                  794 F.3d   7   16   (7thCir.   201 5) ..............                            .......... I 0

Harper v. Sheriff of Cook County,
                  581 F.3d 511 (7th Cir. 2009)                                                    ............3

Hickey v. Great Western Mortgage Corp.,

                  1995   WL   121534 (N.D.nl.          Mar.17,1995)                                        10

In re Evanston Nw. Corp. Antitrust Litig.,
                  No. 07-CV-04446,2013 WL 6490152 G\f.D. Ill. Dec. 10,2013)...                                6

Jamie S. v. Milwaukee Pub. Schs.,
                                                                                                              a
                  668 F.3d 481 (7thCir.2012)                                                                ..J


Johnson v. County of Fresno,

                  111 Cal.App.4th 1087 (2003)                                                                 4

Johnson v. Aronson Furniture Co.,

                  1998   WL 641342 (I{.D .Ill. Sept. 11, 1998)...                                           t4
Hahn v. Triumph Partnerships LLC,

                  s57 F.3d   tss (7thCir.2009)                                                             .11

Huttonv. C.B. Accounts, Inc.,
                  No. 10-3052,2010 WL 5070882 (C.D. Ill. Dec. 3, 2010)....                         ......... 1 I

Kuhn v. Assel Acceptance Capital Corp.,

                  No. 114-CV-00059-TWP-DML,2075 WL 1505648 (S.D. Ind. Mar. 31,2015)                       .10

LeBlanc v. Unifund CCR Partners,

                  601 F.3d 1 i 85 (1 1th Cir. 2010)                                                       ..10

L"ff    u. Deutsche Bank AG,

                  No. 08-CV-733,2009 WL 1380819 (N.D. Ill. May 14,2009)                                       5



{00120s31;l   }
                                                                         2
      Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 5 of 23 PageID #:236




Lillegardv. Blatt, Hasenmiller, Leibsker & Moore, LLC,
                No. l6 C 8075, 2017 WL 1954545 G\f.D. Ill. May 11,2017)   ...

Lovte v. Maxwell & Morgan PC,

                322 F.R.D. 393 (D. Arrz. 2017)..............                                11


Messner v. Northshore Univ. HealthSystem,

                669 F.3d 802   (7ftCir.2012)                                                 4

Mullins v. Direct Digital, LLC,
                79s F.3d 6s4 (tth Cir. 2015)                                            3,8,72

Messner v. Northshore Univ. Health System,

                669 F.3d 802 (7thCir.2012)                                                  t2

Oliveira v. Amoco Oil Co.,
                201Ill.2d 134 Ill.Dec.14,ll6 N.E.2d 151 (111.2002)....                      13

Oshana v. Coca-Cola Co.,

                412F.3d 506 (7th Cir. 2006)                                           7,2,12,13

Pablo v. ServiceMaster GIob. Holdings Inc.,

                No. C 08-03894 SI, 2011 WL 3416473 N.D Cal Aug 9,2071).............           9

Retired Chicago Police Ass'n v. City of Chicago,

                7 F.3d 584, 598 (7th   Cir. 1993)                                             1

Rosario v. Livaditis,

                963F.2d    l0i3 (7th Cir.1992))...                                            1

Santangelo v. Comcast Corp.,

                No. 15 C 0293,2017 WL 6039903 G{.D. Ill. Dec. 6,2017)                         l
Sec'y oJ Labor v. Fitzsimmons,

                80s F.2d 682 (7th Cir. 1986))                                                 7

Siegel v. Shell Oil Co.,

                 612F.3d932 (7th Cir. 2010), .............                                 ..14

St.   Mary's Med. Ctr. of Evansville, Inc. v. Disco Aluminunt Prod. Co.,

                969 F.2d 585 (7th Cir.   t992)                                                5



{00120531:l l                                                  -t
     Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 6 of 23 PageID #:237




Sharif v. Wellness Int'l Nefwork, Ltd.,

                  37   6 F .3d 720   (7ft Cir. 2004)                                   4

Szabo v. Bridgeport Mach., Inc.,

                  249 F.3d 672 (7th Cir. 2001)                                       ..4

Wal-Mart Stores, Inc. v. Dukes,

                  564 U.S. 338, 131 S. Ct. 2547,180 L. Ed. 2d 374 (2011)               4

Wahl v. Midland Credit Management,

                  556 F.3d 643 (7th Cir. 2009).                                     .11

Walsh Chiropractic, Ltd. v. StrataCare, Inc.,

                  No. 09-CV-1061-MJR,2011 WL 4336727 (S.D. Ill. Sept. 14,2011)
Williams v. Ford Motor Co.,

                  1   92 F.R.D. s80 (N.D.I11.2000).....                             ..t4
Fed. R. Civ. P.23(a)(3)....                                                         ....8

Fed. R. Civ. P. 23(bX3)                                                             ....3

Fed.R.Civ.P. 23(bX3)(D)...............                                              .,..9




{00120531;l   }                                           4
      Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 7 of 23 PageID #:238




I.                   INTRODUCTION
                     Class actions are the exception, not the   rule. This   case is not the   exception. Plaintiffs'

Motion relies almost exclusively on pleadings and attorney argument. They do not meet their
burden to demonstrate their burden establish the elements under Fed. R.                        Cl. P. 23,
                     Defendant U.S. Asset Management, Inc. ("USAM"), through its debt collector Collecto,

Inc. ("Collecto") assigned 78 accounts to Weltman. Nearly half of those accounts, including

Plaintiffs' account, are subiect to arbitration. Plaintiffs'             classes under the Fair Debt Collection

Practices              Act,   15   U.S.C. 51692 et seq. ("FDCPA") and Illinois Consumer Fraud Act ("ICFA"),

815   Ill. Comp. Stat. 505/2 lack adequacy and predominance.
                     The Seventh Circuit has held that class actions generally lack ascertainability and

typicality because of the requirement to show causation and damages. Oshana v. Coca-Cola

Co.,472 F.3d 506, 513 (7th Cir. 2006). Not once does Plaintiffs' Motion attempt to demonstrate
common evidence of causation and damages of her ICFA class.

                     Certification should be denied.

il.                  BACKG OIINT)
                     A.       Plaintiffs and class members asree to loan documents with arbitration
                              provlstons

                     College Loan Corporation ("CLC") is a loan provider for student loans. It either issues

the funds directly, or acts an agent on behalf of a network of private lenders, including Regents

Bank ("Regents"). Declaration of Patty Justice, fl 8.

                     On or about February 26,2007 , Plaintiff Jenilee Johnson executed a CLC Premier Loan

Application and Promissory Note. (Justice Decl. fl 10 & Ex. 1) The applicable 2007 CLC
Premier Loan Promissory Note Terms and Conditions state:

                             ARBITRATION: Any claim or controversy ("Claim") between the
                     parties, whether arising in contract or tort or by statute including, but not limited
                     to, Claims resulting from or relating to this Agreement shall, upon the request of
                     either party, be resolved by arbitration in accordance with the Federal Arbitration
                     Act (Title 9, US Code). Arbitration proceedings will be conducted in accordance
                     with the rules for arbitration of financial services disputes of J.A.M.S./Endispute.
                     The arbitration shall be conducted in the state of my/our domicile at the time of
                     the execution of this Agreement or at the commencement of any arbitration

10012053   l:l   ]
     Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 8 of 23 PageID #:239




                  proceeding. The arbitration hearing shall commence within 90 days of the demand
                  fol arbitration and close within 90 days of commencement and any awatd, which
                  may include legal fees, shall be issued (with a brief written statement of the
                  reasons therefore) within 30 days of the close of hearing. Any dispute concerning
                  whether a claim is arbitrable or baned by the statute of limitations shall be
                  determined by the arbitrator. This arbitration provision is not intended to limit the
                  right of any party to exercise self-help remedies or to seek and obtain interim or
                  provisional relief of any kind.

(Ex.2 to Justice Decl., USAM00283)
                  The Application and Note stated that Plaintiff Jenilee Johnson promised to pay Regents

(Ex.    1     to Justice Decl.) Plaintiff Jane Whitaker executed the Application and Note as cosigner.

(Ex. I to Justice Decl.) The Terms and Conditions applicable to Plaintiffs' loan state:

                  "I/we understand that the Lender is located in the state of California and this Note
                  will be entered into in that state. Consequently the provisions of this Note will be
                  governetl by applicablefederal laws and the applicable laws of that state,
                  without regard to conflict of law rules."

(Ex.2 to Justice Decl. at USAM0283) (emphasis added).
                  CLC periodically purchased accounts from Regents, including Plaintiffs' account.

Pursuant to a           Bill of Sale dated September 29,2015, CLC sold Plaintiff s account to USAM         as

part of a portfolio of accounts. (Justice Decl. fl 22            &Ex.4,5)
                  On or about June 10, 2075, Collecto entered into a collection agreement with Weltman,

Weinberg & Reis, Co., L.P.A. ("Weltman") for collection and legal services. (Justice Decl. fl

26   ) Collecto placed at least 78 USAM             accounts    with Weltman that ultimately resulted in
Weltman filing a lawsuit against the consumer. (Justice Decl. fl 27 )

                  Plaintiff claims there areJS class members. However, at least 32 of the 78 accounts
(including Plaintiffs) are subject to arbitration clauses. (Justice Decl. J[fl 5,27,28)

                  B.      Weltman files suit      hehalf of IISAM

                  On or about August 6,2018, Weltman filed a collection lawsuit against Plaintiffs. It is

that lawsuit that is the basis of their suit against USAM.

                  C.      Plaintiffs file lawsuit against USAM
                  Plaintiffs filed their lawsuit on November 27,2018. (ECF l) USAM answered the
complaint on January 23,2019 (ECF 23), asserting arbitration as an affirmative defense.

l00l205il:l   l                                             2
      Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 9 of 23 PageID #:240




Pursuant to the parties' stipulation and the Courl's Order, USAM filed its First Amended

Answer on February 27,2019. (ECF 33) The First Amended Answer maintained arbitration                                     as

an affirmative defense.

                       The promissory notes and documents relating to class members arbitration agreements

were not in the possession of USAM or Collecto, but CLC. (Justice Decl. 'tlfl 29-30)

                       Only after these documents were obtained from CLC, was USAM able to produce them

to Plaintiffs as part of their supplemental disclosures. (Watkins Decl. fllI2-3 )

ilI.                   THE CLASSES
                       Plaintiffs' Motion   seeks to certify the   following classes:

                       (1) The FDCPA class: (a) all individuals with addresses in Illinois, (b) with respect to
                       whom WWR filed or threatened a lawsuit on behalf of USAM (c) at any time beginning
                       on Novemb er 27 , 2017 and ending December 1 8, 201 8.

                       (2) The ICFA class: (a) all individuals with addresses in Illinois, (b) with respect to whom
                       a lawsuit was filed by USAM (c) at any time during a period beginning on November 27,
                       2015 and ending December 18, 2018
Motion at l-2.
IV.                    LEGAL STANDARDS
                       A plaintiff seeking to certify a class under Rule 23 of the Federal Rules of Civil
Procedure must show that her proposed class is "sufficiently definite [such] that its members are

ascertainable." Jamie S. v. Milwaukee Pub. Schs.,668 F.3d 481, 493 (7th Cir. 2012) see also

Mullins v. Direct Digital, LLC,795 F.3d 654, 659 (7th Cir. 2015) (establishing that the Seventh
Circuit does require some showing of ascertainability). Once that hurdle is cleared, the plaintiff
must satisfy the four requirements of Rule 23(a)-commonly referred to as numerosity,

commonality, typicality, and adequacy of representation. Harper v. Sheriff of Cook County,5Sl

F.3d         5     I 1,   51   3 (7th Cir. 2009). The   plaintiff must also satisfy the requirements of at least   one

subsection of Rule 23(b). Id.

                       Plaintiffs seek to certify a class under Rule 23(b)(3), so they must also show that issues
common to the class members predominate over questions affecting only individual members,




{001 205-3   l:l   }
                                                                     3
    Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 10 of 23 PageID #:241




and that a class action is superior to other available adjudication methods. Fed. R. Civ. P.

23(b)(3); Messner v. Northshore Univ. Health System, 669 F.3d 802,             81   i   (7th Cir.2012).

               A putative class representative must "affirmatively demonstrate" compliance with Rule
23 through "evidentiary        proof'-mere allegations     are   insufficient. Comcast Corp. v. Behrend,
569 U.S.        27,33,133 S. Ct.7426,185 L. Ed.2d 515 (2013); Bridgeport Mach., Inc.,249F.3d
672,675 (7th Cir. 2001). Further, compliance with each requirement must be shown by                   a

preponderance of the evidence. Messner,669 F.3d at 811. A class may be certified only if a

district court is "satisfied, after a rigorous analysis," that compliance with Rule 23 has been

shown. Wal-Mart Stores, Inc. v. Dukes,564 U.S. 338, 131 S. Ct. 2541,180 L. F,d.2d374
(2011); see also Am. Honda Motor Co., Inc. v. Allen,600 F.3d 813, 815 (7th Cir. 2010).

V.             THE COURT SHOULD                  CLASS CERTIFICATION

               A.     USAM has the rieht to arbitrate
               1.     USAM can arbitrate Plaintiffs' claims
               The Terms and Conditions applicable to Plaintiffs provide for California law. (Ex. 2 to

White Decl.). Under California law, a purchaser of an account, stands in the shoes of the

original creditor. See, e.g., Johnsonv. County of Fresno, 111 Cal. App. 4th 1087, 1096 (2003).

As USAM purchased Plaintiffs' account (White Decl. fl 22),it stand in the shoes of the lender

and therefore succeeds to the right to arbitration.

               USAM has not waived its right to arbitrate Plaintiffs' claims. A court seeking to
determine whether a party has waived arbitration must "examine the totality of the

circumstances and determine whether ... the party ... has acted inconsistently with the right to

arbitrate." Sharif v. Wellness Int'l Network, Ltd.,316F.3d720,726 (7th Cir. 2004) (citation
omitted). "Although several factors may be considered in determining waiver, diligence or the

lack thereof should weigh heavily in the decision-did that party do all it could reasonably have

been expected to do to make the earliest feasible determination of whether to proceed               judicially

or by arbitration?" Ernst        &   Young LLP v. Baker O'Neal Holdings, [nc.,304 F.3d 753, 156           (1ft
Cir.2002) (ernphasis and internal quotation marks omitted).




100120531:l)                                           4
    Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 11 of 23 PageID #:242




                  In Leff v. Deutsche Bank AG, No. 08-CV-733,2009 WL 1380819, at 84 Q'J.D. Ill. May

74,2009), the Court granted a motion to compel arbitration, holding that an l8-month delay did

not waive arbitration. In doing so, the Court held "To be sure, ideally Deutsche Bank would

have raised the arbitration issue earlier in the case." However,                 it still saw fit to compel
arbitration:

                  Nevertheless, in contrast to the cases on which Plaintiffs rely, Deutsche Bank did
                  not have in its possession copies of tlte Agreements containing tlte arbitration
                  provisions at the time that Plaintffi' complaint was Jiled; Defendants have not
                  filed an answer failing to raise a defense of arbitration; no imminent pre-trial or
                  trial dates (or any other dates governing the litigation) have been set by this Court;
                  and Deutsche Bank has not engaged in forum shopping by moving to compel
                  arbitration only after an adverse ruling on its motion to dismiss.

Id.   (emphasis added).

                  USAM set forth arbitration as a defense it both its Answer and Amended Answer.
However, just as in            Lffi   USAM did not possess the documents with the arbitration agreements

at the time            Plaintiffs' lawsuit was filed. (White Decl.   n2,    hhad to request these documents
from CLC. (White Decl. fl 30)
                  Moreover, it is only seven months from when USAM's Answer first put this case at

issue. USAM has not waived its right to arbitrate Plaintiffs' dispute. See, e.g., Fuller                      v.

Frontline Asset Strategies, ZZC, No. 17 C 7901,2018 WL                     17   4467   4, at *3 (N.D. Ill. Apr. I 1 ,

2018) (no waiver when defendants filed the instant motion only three months after the case was

filed); Lillegard v. Blatt, Hasenmiller, Leibsker & Moore, ZZC, No. 16 C 8075, 2017 WL
1954545, at *3 Qrl.D. Ill. May 11,2017) (no waiver where motion filed after six months);Sr.

Mary's Med. Ctr. of Evansville, Inc. v. Disco Aluminum Prod. Co.,969 F.2d 585,589 (7th Cir.

1992) ("Perhaps ten months is not, standing alone, a substantial delay. A party needs time to

assess its options.")

                  2.       USAM can arbitrate rights of class members
                  There are 25 Sallie Mae consumers that are putative class members. (White Decl. fl 28)

They are subject to the same Arbitration provision:



l00l205il;l   i                                             5
    Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 12 of 23 PageID #:243




                 T. ARBITRATION AGREEMENT
                 To the extent permitted under federal law, you and I agree that either party may
                 elect to arbitrate - and require the other party to arbitrate - any Claim under the
                 following terms and conditions. This Arbitration Agreement is part of the Smart
                 Option Student Loan Promissory Note ("Note"). . .

                 ... 2. IMPORTANT WAIVERS: If you or I elect to arbitrate a Claim, YOUAND I
                 BOTH WAIVE THE RIGHT TO: (1) HAVE A COURT OR JURY DECIDE THE
                 CLAIM; (2) PARTICIPATE IN A CLASS ACTION IN COURT OR IN
                 ARBITRATION, WHETHER AS A CLASS REPRESENTATIVE, CLASS
                 MEMBER OR OTHERWISE; (3) ACT AS A PRIVATE ATTORNEY GENERAL
                 IN COURT oR IN ARBITRATION; oR (4) JOIN OR CONSOLIDATE
                 CLAIM(S) WITH CLAIMS INVOLVING ANY OTHER PERSON IN COURT
                 OR IN ARBITRATION.

(White Decl. fl 28; Watkins Decl. n 4 & Ex. 1 at USAM0072.)
                 All of their notes contain the same "Governing Law" provision

                 "The Lender in the State listed for the Lender on page 1 in the introductory
                 paragraph of this Note and this Note will be entered into in the Same state.
                 Consequently, the provisions of this Note will be governed by federal laws and the
                 laws of the stated not preempted, without regard to conflict of laws rules."

(White Decl. fl 28; Watkins Decl. n4 & Ex.              I   at USAM0073.)


                 The Lender indicated for these 25 class members is Sallie Mae, listed as located in Salt

Lake City, Utah. (White Decl.            !J   28; Watkins Decl. n4 & Ex.    I   at   USAM0067,l1) Therefore,
Utah law applies to the arbitration of these class members. Under Utah law, a purchaser steps

into the shoes of the assignor, so USAM has standing to compel arbitration as to these

individuals. CCAM Enterprises, LLC v. Department of Commerce, Div. of Occupational and
Professional Licensing,324 P.3d 648,650 (Utah Ct. App.2014).

                 There are six other class members that are subject to the same CLC Terms and

Conditions as Plaintiffs. (White Decl. fl 28) Watkins Decl. fl 5 & Ex.2 at USAM00304.

Therefore, there are at least 31 putative class members subject to arbitration. There can be no

waiver of the right to compel arbitration as to putative class members as they are not yet parties.

see In re Evanston Nw. Corp. Antitrust Litig., No. 07-CV -04446,2013                     WL 6490152, at *4
(N.D. Ill. Dec. 70,2013). Therefore, arbitration of these 31 class members is viable.


                                                             ()
i001205i l:l ]
    Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 13 of 23 PageID #:244




                     B.     Plaintiffs classes lack adequacy due to arbitration clauses
                     The adequacy requirement under Rule 23(a)(4) comprises two parts:             " 'the   adequacy   of
the named plaintiff s counsel, and the adequacy of representation provided in protecting the

different, separate, and distinct interest' of the class members." Retired Chicago Police Ass'nv.

City of Chicago, T F.3d 584, 598 (7th Cir. 1993) (quoting Sec'y of Labor v. Fitzsimmons, 805

F   .2d 682, 697 (7th Cir. 1986)).           "[A]   class is not ... adequately represented   if   class members

have antagonistic or conflicting claims."ld (quotingRosariov. Livaditis,963F.2d 1013, 1018

(7th Cir. 1992)). See also Santangelo v. Comcast Corp., No. 15 C 0293,2017 WL 6039903, at
*4 (N.D. Ill. Dec. 6,2017).

                     In Santangelo,the plaintiff filed suit against defendant Comcast for alleged violations            of
the Fair Credit Reporting Act ("FCRA"), 15 U.S.C. $ 1681 et seq., and the ICFA, along with

state common law claims. The defendant moved to strike the                     plaintiff   s class allegations

pursuant to Fed. R. Civ. P.              23(dXlXD). Id. at*5. The defendant         asserted that because       plaintiff
was not subject to an arbitration clause, he was not typical of the entire class.                   1d.


                     The Court in Santangelo held that the "differences between Santangelo (not subject to

an arbitration clause) and members of the putative classes (subject to arbitration clause) have

other serious implications." Id. at 5. The Court held that the individuals, whose claims were

arguably subject to the arbitration provision, faced significantly higher barriers to recovery as

compared to lead class representative Santangelo.                   Id. In contrast, the plaintiff s own claims
would not be impacted by a judicial determination as to the enforceability of the arbitration

agreement. Id.

                     Thus, there would be an incentive to trade upon the rights of the absent class members

(subject to arbitration) to his own advantage in any potential settlement. The Court noted that

defend Comcast might consider it worthwhile (if a class is certified or as part of a class-wide

settlement) to offer Santangelo a premium in excess of that amount in exchange for an

agreement to abandon his challenge to the enforceability of the arbitration provision and its one-

year limitations period, even though it may be in the best interests of a substantial number of

class members to pursue such a challenge. Id. al +5.


10012053   Iil   )
                                                                7
       Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 14 of 23 PageID #:245




                            Our case is the converse of Sartangelo-Plaintiffs are subject to an arbitration clause, as

are 31 other class members so far (out of                      78).   Plaintiffs claim that "given the identity of

claims between Plaintiffs and members of the class, there is no potential for conflicting interests

in this action." (Motion at 11). Plaintiffs are wrong.

                            Plaintiffs are not adequate representatives of the 46 class members who are not subject
to the arbitration clause. Those class members face a significantly lower barrier to recover as

compared to Plaintiffs. Plaintiffs might be more inclined compromise the class given that their

individual claim may potentially be defensed or compelled to arbitration.
                            Moreover, to the extent Plaintiffs claim they are not subject to arbitration, this brings

them more in line with the Santangelo class representative who was not subject to an arbitration

clauses, whereas 31 other putative class members are.

                            Plaintiffs lack adequacy and class certification should be denied.
                            C.     Plaintiffs classes lack typicality due to arbitration clauses
                            Typicality requires that the claims and defenses of the named plaintiff are typical of the
claims and defenses of the proposed class, making her an adequate representative of the class.

Fed. R. Civ. P. 23(a)(3). The Seventh Circuit has held: "The presence of even an arguable defense

peculiar to the named plaintiff or a small subset of the plaintiff class may destroy the required

typicality of the class as well as bring into question the adequacy of the named plaintiffs
representation." CE Design Ltd. v. King Architectural Metals, Inc., 63J F.3d 721,726 (7th                               Cr.
20Il). ln C.E. Design, the Seventh Circuit vacated certification of a TCPA class, holding                               the

district court did not properly analyze the adequacy of the plaintiff due to the unique issue of
consent for a subclass, including the lead representative. "Whether the website plus the Blue Book

form added up to CE's consenting for King to fax advertisements to it presents a question that
neither the statute nor the case law, nor the interpretation                            of the statute by the Federal
Communications Commission, answers." Id. at 725.

                            In the same manner, the arbitration clause is a defense peculiar to a subset of Plaintiffs'
class. Plaintiffs' classes lack typicality.




I   001 2053   l:   I   l                                             8
    Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 15 of 23 PageID #:246




                  D.      Plaintiffs'   classes lacks   superiority due to arbitration clauses
                  The superiority inquiry requires courts to assess the fairness and efficiency of class
adjudication "with an eye toward 'other available methods.' " Mullins,l95 F.3d at 664 (quoting

Fed. R. Civ. P. 23(bX3)). Rule 23(b)(3) includes "the likely difficulties in managing a class

action." Fed.R.Civ.P. 23(bX3XD). The manageability question "encompasses the whole range

of practical problems that may render the class action format inappropriate for a particular suit."

Eisenv. Carlisle &Jacquelin,4lT U.S. 156,164,94 S.Ct.2140,40L.Ed.zdl32(1974).
                  The Seventh Circuit has expressed concern with certif ing classes subject to an arbitration

clause. See CIGNA HealthCare of                  St.   Louis, Inc. v. Kaiser,294F.3d 849,855 (7th Cir.2002):

                  As far as we can tell, discovery relating to the state court judge's resolution of the
                  issue of arbitrability is complete, so that the only question for us today is whether
                  he will conscientiously and sensibly apply the proper legal standard to the issue of
                  arbitrability. lMe ure not certsin that lte will; ltis actions in certifying a class even
                  tltouglt many of its members were basing tlteir claims on contracts contoining
                  arbitration cluuses, in allowing discovery on the merits to proceed before ruling
                  on arbitrability, and in delaying as long he has ruling on that question (CIGNA
                  moved the state judge for an order to arbitrate in July 2001, almost ayear ago), do
                  make us wonder wltetlter federal arbitration rigltts may not be a second-order
                  concernfor ltim.
Id. (emphasis added).
                  This concern is well-founded. When a significant portion of class members are subject to

arbitration agreements, this argues against superiority. Pablo v. ServiceMaster Glob. Holdings

1nc.,No. C 08-03894 SI,2011 WL 3476473, at *2 Q.{.D. Cal. Aug.9,2011). Theplaintiff in
Pablo sought to certify a class for unpaid wage claim s. Id. at * 1 . The Court held that it was faced

with evidence that numerous arbitration                     agreements were signed    by defendants and their
employees, and this raised concelns as to numerosity and superiority. Id.                at*2. It noted a
"a significant portion of this litigation would be devoted to discovering which class members
signed such agreements and enforcing those agreements," rather than resolution of the plaintiffs'

legal claims.            Id. It therefore   denied certification of the Rule 23(b)(3) class. Just as in Pablo,

USAM has provided evidence that numerous arbitration agreements were signed by putative class




{001205i1:l   }                                                9
    Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 16 of 23 PageID #:247




members. Litigation of these arbitration agreements will detract from resolution of Plaintiffs'
legal claims. Plaintiffs' classes lack superiority.

                E.     Plaintiffs' FDCPA lacks predominance due to individualized inquiries           as to

                       materiality
                Rule 23(b)(3)'s predominance requirement is the chief obstacle to class certification. See

AmchemProd., Inc.v. Iilindsor,52l U.S.591,615,777 S.Ct.2231,2245,138L.F,d.2d689
(1991). Plaintiffs bear the burden of establishing that common issues of law and fact are central

to all of their claims. See Dhamer v. Bristol-Myers Squibb Co.,183 F.R.D. 520,529-530 (N.D.
ilI. 1998).            Moreover, "fc]ertification under Rule 23(bX3)        is   improper where liability
determinations are both individual and fact-intensive." Hickey v. Great Western Mortgage Corp.,

1995      WL 121534, *4 O{.D.Ill. Mar. 17,1995).
                Plaintiff alleges that USAM violated sections   15 U.S.C. $1692e,1692e(2),1692e(5) and

I692e(10) of the FDCPA by filing suit against plaintiffs Jenilee Johnson and Jane Whitaker and

numerous other Illinois residents when USAM was not licensed                     to conduct debt collection
activities in Illinois. (Complaint fl 39, Motion at 3)

                Plaintiffs further state that Defendants "further routinely violated Section U.S.C. $1692e,
1692e(2),1692e(5) and 15 U.S.C. $1692e(10) by filing time-barred lawsuits (Motion at 3), but

provides no evidence at all that any class member other than Plaintiffs involved an alleged time-

barred lawsuit. Therefore, only the alleged unlicensed actions of USAM are relevant to the

putative classes.

                The Seventh Circuit has not held such conduct is a per se violation of the FDCPA.

Plaintiff cites Galvan v. NCO Portfolio Management, lnc.,794 F.3d 716,718 (7th Cir. 2015)
(Complaint fl 39, Motion at 3), but there "the sole issue on appeal is whether NCO Portfolio was

a   collection agency under the ICAA and thus required to register during the relevant time       period-
June2006toJune 2017". Moreover, inLeBlancv. UnifundCCRPartners,60T F.3d 1185, 1190
(11th Cir. 2010) (Complaint fl 39, Motion at 3), the Eleventh Circuit reversed the district coutt's

summary.ludgment order in favor of plaintiff remanded those causes of action pursuant to                 15

U.S.C. $$ 1692e(5) and 1692f for consideration by a jury.


100120511:1 )                                            l0
      Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 17 of 23 PageID #:248




                  Within this Circuit, the law is to the contrary. Kuhn v. Asset Acceptance Capital Corp.,
No. 114-CV-00059-TWP-DML, 2015 WL 1505648, at *4 (S.D. Ind. Mar. 31,2015). In
addressing a similar Indiana licensing requirement, the coutt            in   Kuhndismissed a FDCPA claim

which included filing lawsuits without being licensed. Id. at *2,             *4. It "decline[d] to follow         the

authority from outside of this circuit cited by Plaintiffs to hold otherwise" and stated in pertinent

part:

                  "Regardless of whether the Indiana Collection Agency Act ("ICAA") does or does
                  not apply to Defendants, Plaintiffs may not use the FDCPA to enforce a state
                  licensing requirement. "section 1691e does not incorporate state licensing
                  requirements.... Thus, an alleged violation of state or local law is insufficient to
                  state a claim under the FDCPA."

Id.
                  Regardless, despite Plaintiffs' endless citations for the proposition that the FDCPA is a

strict liability statute (Motion at 5), atechnically false statement has to be material to be             a   violation

of the FDCPA. Hahn v. Triumph Partnerships LLC, 557 F.3d 755, 756-57 (lth Cir. 2009);
Donohue v. Quick Collect Inc., 592 F.3d 1 027, 1033 (9th Cir. 2010); Wahl v. Midland Credir

Management, 556 F .3d 643, 645-46 (7th Cir. 2009). For the putative FDCPA class to recover on

their 91692e, 1692e(2), 1692e(5) and 1692e(10) misrepresentation claims, they have to show
USAM's conduct with respect to each of them were material. However, the individualized
inquiries as to materiality demonstrate lack of predominance. See, e.9., Lowe v. Maxwell &

Morgan PC,322 F.R.D. 393 (D. Ariz.2017).

                  In Lowe, the plaintiff asserted a class under the FDCPA, claiming defendant violated the

FDCPA attempting to recover post-judgement attorneys' fees and costs not authorizedby Arizona

law. Id. at 396-91. The                 courl denied plaintifls motion for class certification given that
individualized inquiries predominated. Id. a''403. The court in Lowe held that "resolution of the

putative class members' claims likely will require the Court to conduct individualized inquiries

into the state court records for each putative class member to determine such matters as: (l)
whether the post-judgment fee request was melerial to the class member.             .   .   "   Id. (emphasis added).




100120531:l   )                                             ll
    Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 18 of 23 PageID #:249




                  Just as in Lowe, Plaintiffs in this case are attempting to bootstrap a FDCPA claim via state

law. In the same manner, whether or not the filing of the lawsuits in our case while unlicensed
was material presents an individualized inquiry as to materiality. See also Hutton v. C.B.
Accounts, iec., No. 10-3052,2010 WL 5070882, at *3 (C.D. Ill. Dec. 3,2010) (FDCPA class for

improper disclosure denied due to individualized inquiries at to materiality). "That common

issues predominate over individual ones                       is a requirement for     class certification...attorney

assertions do not suffice." Clark v. Bumbo                     Int'l Tr., No. 15 C 2725,2017 WL 3704825, at *l
(N.D. Ill. Aug. 28,2017). Plaintiffs have made no showing that USAM initiating a collection

lawsuit as an alleged unlicensed collection agency is material and common to all class members.

As this is their burden, certification should be denied.

                  F.     Plaintiffs' ICFA     class lacks ascertainability and        typicality
                  Although not explicitly listed under Rule 23, a class may be certified only if its members

can be ascertained.            Mullins,795 F.3d at 659. To show that            a class is ascertainable, a   plaintiff
must begin by offering a definition that is (1) precise, (2) defined by objective criteria, and (3)

not defined in terms of success on the merits. Id. at 659-60.

                  An overbroad class definition can violate the definiteness requirement because it
"include[s] individuals who are without standing to maintain the action on their own behalf."
Duffin v. Exelon Corp., No. 06 C 1382,2007 WL 845336, at *3 (N.D. Ill. Mar. 19,2001)
(internal quotation marks and citation omitted); Oshana, 412 F.3d at 5I4 (affirming the district

court's ruling that the proposed class was not sufficiently definite, and stating that the class

"could include millions who were not deceived and thus have no grievance under the ICFA");

see also Messner, 669            F   .3d at 824   ("If   ... a class is defined so broadly as to include a great

number of members who for some reason could not have been harmed by the defendant's

allegedly unlawful conduct, the class is defined too broadly to permit certification.").

                  The Seventh Circuit in Oshana held that ICFA class actions generally lack ascertainability

and    typicality. Oshana, 472 F .3d at 513. In that case, the plaintiff                 sued Coke for violating the

ICFA and for unjust enrichment. The Courl of Appeals held that to prevail on a claim for damages
under the ICFA, Oshana and her fellow class members must prove: (1) a deceptive act or practice


100120511:l   i                                                   t2
       Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 19 of 23 PageID #:250




by Coke; (2) that the act or practice occurred in the course of conduct involving trade or
commerce; (3) that Coke intended Oshana and the members of the class to rely on the deception;

and (4) that actual damages were proximately caused by the deception. Id. (citingAvery v. State

Farm Mut. Auto. Ins. Co.,216 ll1.2d 100,296 Ill.Dec. 448,835 N.E.2d 801, 850                              (111.2005);

Oliveirav. Amoco Oil Co.,20lIll.2dl34,26l Ill.Dec. 14,7'76 N.E.2d 151,764                           (111.2002))

                     " In other words,   a damages   claim under the ICFA requires that the plaintiff was deceived

in some manner and damaged by the deception." Id. (citations omitted). The Seventh Circuit in

Oshana specifically noted that the plaintiffs class would include persons who were not
aggrieved:

                     Membership in Oshana's proposed class required only the purchase of a fountain
                     Diet Coke from March 12, 1999, forward. Such a class could include millions
                     who were not deceived and thus have no grievance under the ICFA. Some
                     people may have bought fountain Diet Coke because it contained saccharin, and
                     some people may have bought fountain Diet Coke even though it had saccharin.
                     Countless members of Oshana's putative class could not show any damage, let
                     alone damage proximately caused by Coke's alleged deception. See Oliveira,
                     267 lll.Dec.14,776 N.E.2d at 164 (holding that those who "knew the truth" do not
                     have valid ICFA claims because they cannot claim to have been deceived).

Id. at 514 (emphasis added).
                     Because persons not aggrieved could not bring a claim under the ICFA, such a class was

not ascefiainable. Id.

                     Plaintiffs' Motion does not refer to the ascefiainability requirement, nor do they make any
effort to meet their burden to establish this by               a   preponderance of the evidence. Neither Plaintiffs

Motion, nor their Complaint identify any actual damages caused to either them or the putative
class by USAM's conduct. Their ICFA class clearly lacks ascertainability. Any attempt to claim

aper se violation of the ICFA was also rejected by the Seventh Circuit, because "fU]nlike public
actions for violating the ICFA, a private cause of action under the ICFA requires a showing                        of
proximate causation. Id. at 514-15. (citations omitted). "There is no per se violation that

automatically makes Coke liable to Oshana and the members of the proposed class for private

damages. Oshana's so-called per se claim suffers from the same typicality infirmities as her

deceptive marketing claim." Id.


|   0012053 l: I ]                                                 l3
    Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 20 of 23 PageID #:251




                  Plaintiffs have not rnet their burden to show any common proof of demonstrating
causation and damages for their ICFA class. Their class necessarily includes persons who are not

aggrieved and therefore lacks ascertainability and typicality.

                  G.     Plaintiff s ICFA   class lacks predominance

                   Where a plaintiff, such as here, presents no evidence to establish predominance of a

ICFA class, certification should be denied. See Clark,2017 WL3704825, at *8. The plaintiff in
Clarkfileda class action lawsuit for violation of the ICFA, alleging that the defendant deceptively
marketed and advertised its Bumbo floor seat for babies. Id. at* 1. The defendant asserted there

were significant and predominant individual issues with respect to causation and damages. Id. at
*6.      The plaintiff argued that "the fact that a defendant may be able to defeat the showing of

causation as to a few individual class members does not transform the common question into a

multitude of individual ones; plaintiffs satisfy their burden of showing causation as to each by
showing materiality as to            all." Id. at *1.   The court rejected this argument and held that the
plaintiff offered no evidence to support reliance and causation. Id. at *8. It held plaintiff did not
meet his burden to demonstrate materiality              it by   a preponderance of the evidence-"attomey

assertions [did] not suffice." Id. at *7 .

                  Similarly, inWilliams v. Ford Motor Co.,192 F.R.D. 580, 585 (N.D.I11.2000) the plaintiff

asserted a           ICFA class action claiming that that defendant Ford had a policy of deceiving ESP
customers by not disclosing two limitations when selling the ESPs: 1) that customers are required

to pay a diagnostic fee if the claimed repair is not covered under the plan, and 2) that repairs
costing more than the trade-in value of the car are not covered under the plan. On the issue of

predominance, the Court inWilliams noted individual issues of causation, "like issues of reliance

and damages, often plague class actions brought under the              ICFA." Id. (citingJohnson   v. Aronson

Furniture Co., 1998 WL 641342, *7 (N.D                     .Ill.   Sept. 11, 1998)). The Courl held that
individualized inquiries predominated, and denied class certification.

                  Multiple decisions have followed the Seventh Circuit's lead           in   Oshana denied

certification of ICFA class actions. See also Siegel v. Shell Oil Co., 612 F .3d 932,935 (7th Cir.

2010),            612 F.3d at 935-36 (affirming district colrrt's denial of class certification of

l00l205il;l   )
                                                           l4
    Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 21 of 23 PageID #:252




an ICFA unfairness                 clairn because "questions         of fact common to class members did         not

predominate over any questions affecting only individual members," as required by Rule

23(bX3)); Walsh Chiropractic, Ltd. v. StrataCare, Inc., No. 09-CV-1061-MJR, 20i1 WL
4336727, at *9 (S.D.                Ill. Sept. 74,2011) (holding "The ICFA claim cannot be certified for class
action because the need for individualized proof of causation predominates-overwhelms-the

otherwise straight forward EOR scheme alleged by Walsh.").

                     H.      Plaintiffs have not met their burden to establish any class based on time-
                             barred lawsuits.
                     For the first time in this litigation, Plaintiffs allege that that Defendants "further routinely

violated Section U.S.C. $1692e, 1692e(2),1692e(5) and 15 U.S.C. $1692e(10) by filing time-

barred lawsuits (Motion at 3). Any class based on this unsupported attorney assefiion does not

meet Plaintiffs' burden to demonstrate the Rule 23 elements. Clark,2017                      WL 3704825, at *7 .
Such a class is overbroad and therefore not ascertainable, as Plaintiffs have made no showing

that any of the other 77 class members were subject to time-barred lawsuits.

                     Moreover, Plaintiffs' lawsuit was not time-barred. Plaintiffs' Borrower History and

Activity Report               states that   first payment due date was 05/14113 and "CLAIM FILED ON

9l09ll5 BECAUSE OF DEFAULT." (Ex. 3 to Justice Decl. at USAM0004,0362) Weltman
filed its lawsuit on behalf of USAM on August 6,2018. Plaintiffs lack typicality and adequacy
with respect to any FDCPA/ICFA class for time-barred lawsuits.


VI.                  CONCLUSION
                     For the reasons stated above, defendant USAM respectfully submits that the Plaintiff s

Motion for Class Certification should be denied.




100i2053   l;l   I                                              t5
   Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 22 of 23 PageID #:253




 Dated: August 16,2019                     CARLSON & MESSER LLP


                                           By: s/ David J. Kaminski
                                           David J. Kaminski
                                           Stephen A. Watkins
                                           Attorneys for D efendant
                                           US ASSET MANANGEMENT, INC




10012051   l:l   )                        l6
    Case: 1:18-cv-07818 Document #: 52 Filed: 08/16/19 Page 23 of 23 PageID #:254




                                      CERTIFICA        OF'SERVICE


               I, David J. Kaminski, hereby certify that on this 16th day of August 2079, a true and

accurate copy         of the foregoing Memorandum in Opposition to Plaintiffs' Motion for      Class

Certification was served via the District Court ECF System on the Following:

Email: courtecl@edcombs.com
               cmiller@edcombs.com
                      ccombs@edcombs.com
                      pwaldera@edcombs.com
                      dschultz@hinshawlaw. com
                      nfo ster@hinshawl aw. com
                      lconley@hinshawlaw. com




                                                           /s/David J. Kaminski
                                                           David J. Kaminski
                                                           CARLSON & MESSER LLP




{00120511;l}
